UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

___________________________________
                                        )
INTEX RECREATION CORPORATION, )
                                        )
      Plaintiff/Counterclaim-Defendant, )
                                        )
      v.                                )          Civil Action No. 04-1785 (PLF)
                                        )
TEAM WORLDWIDE CORPORATION, )
                                        )
      Defendant/Counterclaim-Plaintiff. )
___________________________________ )


                                           ORDER

              For the reasons set forth in the accompanying Opinion, it is hereby

              ORDERED that [212] plaintiff Intex Recreation Corporation’s (“Intex”) Motion

for Summary Judgment of Non-Infringement is GRANTED; it is

              FURTHER ORDERED that [211] defendant Team Worldwide Corporation’s

Motion for Summary Judgment of Infringement is DENIED; it is

              FURTHER ORDERED that judgment is entered for Intex on Claim I of Intex’s

Amended Complaint; it is

              FURTHER ORDERED that judgment is entered for Intex on Claim I of Team

Worldwide Corporation’s Counterclaim; it is

              FURTHER ORDERED that the Court DECLARES that Intex’s products

containing or incorporating pumps with pump model numbers 619RW and 619RL and pumps of

like structure DO NOT INFRINGE Claims 14 through 17 of U.S. Patent No. 6,793,469 B2; it is

              FURTHER ORDERED that the Court DECLARES that Intex’s products

containing or incorporating pumps with pump model numbers AP619, 639, and 626R and pumps
of like structure DO NOT INFRINGE Claims 14 through 17 of U.S. Patent No. 6,793,469 B2;

and it is

               FURTHER ORDERED that on or before March 28, 2014, Intex shall show cause

as to why Claim II (patent invalidity) of Intex’s Amended Complaint should not be dismissed for

lack of subject-matter jurisdiction.

               SO ORDERED.




                                            /s/_______________________________
                                            PAUL L. FRIEDMAN
DATE: March 10, 2014                        United States District Judge




                                               2